Worden, J.
This was an action by the appellee, Elizabeth Wendell, against the appellants, under the 12th section of the liquor law of 1873. Acts 1873, p. 151.
The substance of the case made by the complaint was, that the defendants, by selling intoxicating liquor to one Isaac Richardson, caused his intoxication, and that the latter, while thus intoxicated, injured the plaintiff in her person and property, setting out the injury.
Demurrer to the complaint for want of sufficient facts overruled, and exception. Trial by jury, verdict and judgment for the plaintiff', over a motion for a new trial.
The appellant insists that the section of the statute on which the action is based is invalid, and urges several reasons therefor which need not be noticed in detail. We are not aware of any provision in either the federal or state constitution that is violated by the section in question, at least so far as it gives the right of action in such case as that presented.
It was said by this court, in the case of Churchman v. Martin, 54 Ind. 380-383 : “ When, therefore, an act of the General Assembly is passed, which violates no provision of the federal or state constitution, the judicial depart*172ment can not hold it to be void on the ground that it is-wrong, or unjust, or violates the spirit of our institutions, or impairs natural rights.” The validity of the section,, in respect to the matter embraced in this action, has been, in several instances, recognized by this court. Barnaby v. Wood, 50 Ind. 405; English v. Beard, 51 Ind. 489; Krach v. Heilman, 53 Ind. 517; Collier v. Early, 54 Ind. 559; Koerner v. Oberly, 56 Ind. 284.
It is argued, that, as -the permit provided for by the act vests the person holding it with the right to sell intoxicating liquors, and as section 12 impairs this right and. so interferes with it as to limit its enjoyment, it can not be enforced. Rut it must be remembered, that a person who took a permit under the law took it clogged with whatever burdens or responsibilities were imposed by the law. Black v. Merrill, 51 Ind. 32.
"We are of opinion that no error was committed in. overruling the demurrer to the complaint.
Ho question is before us, arising on the motion for a. new trial. The court, on the 16th day of May, 1874,. overruled the motion for a new trial, and gave sixty days, in which to file a bill of exceptions, but the bill was not filed until the 18th day of July, 1874. This was too late.,
.The judgment below is affirmed, with costs.